NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-16327

                Petitioner-Appellee,            D.C. No. 2:14-mc-00088-MCE-
                                                KJN
 v.

NORA BRAYSHAW,                                  MEMORANDUM*

                Respondent-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Taxpayer Nora Brayshaw appeals from a clerk order entered in the district

court following an order to show cause hearing arising from the district court’s

orders enforcing an Internal Revenue Service (“IRS”) summons to produce

documents and records related to her and her husband’s tax liability for 2002 to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2012. This court has an obligation to review whether appellate jurisdiction exists

for this appeal. Breed v. Hughes Aircraft Co., 253 F.3d 1173, 1177 (9th

Cir. 2001). We dismiss for lack of appellate jurisdiction.

      We do not have jurisdiction to hear this appeal because the district court did

not enter, either during or after the order to show cause hearing, an order holding

Brayshaw in contempt or an order modifying its prior, final enforcement order.

See 28 U.S.C. § 1291; Couch v. Telescope Inc., 611 F.3d 629, 632 (9th Cir. 2010)

(“[P]arties may appeal only from orders which end the litigation on the merits and

leave nothing for the court to do but execute the judgment.” (citation, alterations,

and internal quotation marks omitted)).

      DISMISSED.




                                          2                                    17-16327